Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-14 is the inclusion of the limitations of a printer that includes a casing defining an internal space, wherein the internal space includes a first space defined between a first virtual surface and a second virtual surface which are parallel to the conveyance direction and an up-down direction, and a second space which is different from the first space; and wherein the tank, the first pressure gauge, the first pump, the second pressure gauge, and the second pump are positioned in the second space.  It is these limitations found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al (US 8,356,867) disclose an inkjet image forming apparatus that includes a print head, an ink tank to store ink, an ink feeding path to feed the ink from the ink tank to the print head, a filter disposed on the ink feeding path, and a press unit disposed on the ink feeding path between the filter and the print head, to press the ink present in the ink feeding path toward the ink tank.  Kuribayashi (US 8,523,336) discloses an ink supply apparatus that includes a pump for circulating ink, a first tank for supplying ink to the recording head, a second tank for receiving ink from the recording head, a third tank supplied with ink from an ink supply source, a first pressure adjusting mechanism, arranged between the first tank and the third tank, and a second pressure adjusting mechanism, arranged between the third tank and the second tank.  Nakamura et al (US 10,207,515) disclose a liquid ejecting apparatus that includes a first tank that stores liquid to be supplied to a liquid ejecting head, a second tank that receives liquid that has not been ejected by the liquid ejecting head, and a circulation path that circulates liquid.  Ohtsu et al (US 2016/0288523) disclose a liquid circulation device that comprises a liquid chamber connected with a liquid discharge section; a circulation section configured to circulate the liquid in a flow path containing the liquid chamber and the liquid discharge section; a liquid replenishment section configured to replenish the liquid to the liquid chamber; a gas control section configured to be able to pressurize or decompress the liquid chamber; and a control section configured to replenish the liquid through the liquid replenishment section.  Kumagai et al (US .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853